          Case 5:20-cv-00986-JD Document 8 Filed 12/23/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

JIMMY LEE SMART,                                )
                                                )
                    Petitioner,                 )
                                                )
v.                                              )      Case No. CIV-20-00986-JD
                                                )
SHARON McCOY, Warden,                           )
                                                )
                    Respondent.                 )

                                        ORDER

      Before the Court is a Report and Recommendation [Doc. No. 7] issued by United

States Magistrate Judge Shon T. Erwin on October 26, 2020, recommending that Petitioner

Jimmy Lee Smart’s (“Mr. Smart”) Petition for Writ of Habeas Corpus [Doc. No. 1] be

dismissed as untimely. Judge Erwin advised Mr. Smart that he may file an objection to

the Report and Recommendation with the Clerk of Court by November 12, 2020, and that

failure to timely object to the Report and Recommendation waives the right to appellate

review of both factual and legal issues contained in the Report and Recommendation.

[Doc. No. 7 at 7]. See also Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

      The record reflects that Mr. Smart did not timely file an objection to the Report

and Recommendation or request an extension of time to do so. The Court therefore

ADOPTS the Report and Recommendation [Doc. No. 7] for the reasons stated therein.

Mr. Smart’s petition is DISMISSED as untimely.
   Case 5:20-cv-00986-JD Document 8 Filed 12/23/20 Page 2 of 2




IT IS SO ORDERED this 23rd day of December 2020.




                               2
